[*] Indicates confidential portions omitted pursuant to a request
for confidential treatment filed separately with the Commission






Exhibit 10.5.3






THIRD AMENDMENT TO THE
CO-BRANDED CREDIT CARD PROGRAM AGREEMENT
This Third Amendment (“Amendment”) is between Citibank, N.A. (“Bank”) and Costco
Wholesale Corporation (“Costco”), is effective as of June 13, 2016, and amends
that certain Co-Branded Credit Card Program Agreement, by and between Bank and
Costco, dated February 27, 2015 (the “Agreement”).
Pursuant to Section 16.10 of the Agreement, the Bank and Costco agree as
follows:
1.Defined Terms. All capitalized terms used but not defined in this Amendment
will have the meanings ascribed to such terms in the Agreement.
2.Section 12.01(a). The Program Effective Date shall be June 20, 2016. Any
quarterly reporting obligations set forth in the Agreement will commence on the
Program Effective Date and be included in reporting for the calendar quarter
ending on September 30, 2016.
3.Schedule 3.02(c)-1 Amendments.
[*]
4.Schedule 9.01 Amendments. Paragraph 5 of Schedule 9.01 is deleted and replaced
with the following:
“(5) [*]
5.Full Force and Effect. The Agreement, as modified hereby, will remain in full
force and effect and this Amendment will not be deemed to be an amendment or a
waiver of any other provision of the Agreement except as expressly stated
herein. All such other provisions of the Agreement will also be deemed to apply
to this Amendment.
6.No Modification or Waiver; Incorporation. No modification, amendment or waiver
of this Amendment will be effective or binding unless made in writing and signed
by the Parties. The Parties agree that, except for those modifications expressly
set forth in this Amendment, all terms and provisions of the Agreement will
remain unchanged and in full force and effect. This Amendment and the Agreement
will hereafter be read and construed together as a single document, and all
references to the Agreement will hereafter refer to the Agreement as amended by
this Amendment.
7.Counterparts. This Amendment may be executed in counterparts and if so
executed will be enforceable and effective upon the exchange of executed
counterparts, including by facsimile or electronic transmissions of executed
counterparts.














[Signature page follows]









--------------------------------------------------------------------------------

[*] Indicates confidential portions omitted pursuant to a request
for confidential treatment filed separately with the Commission






Duly authorized representatives of the Parties have executed this Amendment.
COSTCO WHOLESALE CORPORATION


By: /s/ Paul Latham______________________
Name: Paul Latham_____________________
Title: SVP - Membership, Marketing, Services_
CITIBANK, N.A.


By: /s/ Valerie Greer_____________________
Name: Valerie Greer_____________________
Title: Managing Director, Co-Brand Partnerships 












